DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 29 June 2022, complies with 37 C.F.R. 1.197.  Accordingly, the IDS has been considered by the Examiner.  An initialed comply of the Form 1449 is enclosed herewith.

Response to Amendment
The amendment filed 29 June 2022 has been entered.  Claims 1-20 have been amended.  
The amendments to claims 1-20, render the rejections of the claims, under 35  U.S.C. 112(b) (pg. 2-3, Action), moot.  Accordingly, the rejection of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn.  However, the amendments to claims 1, 10 and 19, necessitate new claim objections, as discussed below.
Applicants’ amendments to claims 1, 10 and 19, added the limitation: “generating a target image that when provided as input to the neural network, outputs a value of the hidden context attribute that is within a threshold of the target value of the hidden context attribute ... .” The examiner agrees with applicants’ characterization (pg. 11-13, Reply) that the combination of Levinson, Jai and Zhao, does not teach the newly amended limitations, though the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration new grounds of rejections are made as follows: claims 1-3, 5-12 and 14-20 under 35 U.S.C. 103 in view of Levinson, Jai and Nixon; claims 4 and 13  under 35 U.S.C. 103 in view of Levinson, Jai, Nixon, and Schie.

	Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:
Claim 1 recites “a traffic entity” (Ln. 10). It is unclear whether this is the same or different from the other recitations of the “traffic entity.” Claim 1 also recites “an updated a predicted value of ... .“  The examiner suggests removing the “a” after updated.;
Claim 10 recites “a traffic entity” (Ln. 12). It is unclear whether this is the same or different from the other recitations of the “traffic entity.”; and 
Claim 19 recites “a traffic entity” (Ln. 15). It is unclear whether this is the same or different from the other recitations of the “traffic entity.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,496,766 to Levinson et al. (hereafter Levinson) in view of U.S. Patent Publication Number 2018/0173971 to Jia et  al. (hereafter Jai), and further in view of U.S. Patent Publication Number 2020/0104678 to Nixon et al. (hereafter Nixon).
As per claim 1, Levinson is directed to [a] method for generating simulator data for testing and developing of systems for navigating autonomous vehicles, (see at least Levinson, at Abstract), and discloses the limitations:
generating a feature vector, the feature vector representing characteristics of  a traffic entity representing a non-stationary object in traffic in which a vehicle is driving (see at least Levinson, Col. 39, Ln. 39-58, disclosing data modeler 3620 including a dynamic object monitor 3621, configured to receive data representing characteristics of objects in the environment where the data may visually define the class of object relative to a level of dynamism or predicted range of motion represented by a vector of predicted motion);
providing the feature vector to a rendering engine to generate image data including the traffic entity, wherein characteristics of the traffic entity correspond to the feature vector (see at least Levinson, Col. 43, Ln. 54 to Col. 44, Ln. 9, disclosing dynamic object data modeler 3921 configured to receive object data 391 for generating simulated object data 3941; Fig. 39 showing dynamic object data modeler 3921 and simulated object data 3941);
accessing a neural network configured to receive an input image displaying a traffic entity as input and to generate a value of a hidden context attribute of the traffic entity displayed in the input image (see at least Levinson, Col. 42, Ln. 42-44, disclosing that simulator 3640 may be used for classifier training based on .. computer vision classifiers and deep neural networks; Col. 43, Ln. 54-67, disclosing that in Fig. 39, a dynamic object data modeler 3921 configured to receive object data 3931 for generating simulated object data 3941.  And further than, the dynamic object data modeler 3921 includes object data classifier 3922 (e.g., a Bayesian classifier, among others) configured to identify a classification of a dynamic object, and to identify data representing a set of characteristics ( or predicted behaviors) associated with the classification);
using the target image  as simulation data for testing of a motion planner, the motion planner configured to adjust motion of an autonomous vehicle according to a value of the hidden context attribute of one or more  traffic entities encountered by the autonomous vehicle while driving in traffic (see at least Levinson, Fig. 12, showing the step 1210 of calculating a state of operation; col. 20, Ln. 44-49; Fig. 36, showing Simulator 3640, Physics processor 3650, Simulated Environment 3603, traffic entities 3680, 3682; Fig. 37, showing propulsion unit 3732, brake unit 3720 and steering unit 3734, and Col. 48, Ln. 49-54).
But Levinson does not explicitly disclose the following limitations: 
receiving a target hidden context attribute value for the traffic entity; 
generating a target image that when provided as input to the neural network, outputs a value of the hidden context attribute that is within a threshold of the target value of the hidden context attribute, the generating comprising, iteratively performing steps of:
perturbing the feature vector;
providing the perturbed feature vector to the rendering engine to generate updated image;
applying the neural network to the updated image to generate an updated a predicted value of the hidden context attribute; and
comparing the predicted value of the hidden context attribute with the target value of the hidden context attribute; 
responsive to the predicted value of the hidden context attribute being within the threshold of the target value of the hidden context attribute, using the updated image as the target image; ... . 
However, Jai teaches the receiving a target hidden context attribute value … (see at least Jai, Fig. 3A showing 302B output from the high-recall camera neural network; paragraph 0078, disclosing that the height precision object detection neural network may compute a respective object score for each object category in a set of one or more object categories).  
Nixon also teaches receiving a target value limitation (see at least Nixon, [00026] disclosing target parameters of a target loss function by the repeated application of an update rule to the target parameters). 
Nixon further teaches responsive to the generated hidden context attribute value differing … iteratively performing steps (see at least Nixon, [0016], extracted from images, the output generated by the target neural network for a given image may be scores for each of a set of object categories, <interpreted as within a threshold of the target value> with each score representing an estimated likelihood that the image contains an image of an object belonging to the category; [0032]; [0035] disclosing that system 100 then generates perturbed values of the optimizer parameters by applying a perturbation to the current values of the optimizer parameters. In particular, the system 100 generates (i) a positively-perturbed value of the optimizer parameters, ...  and (ii) a negatively perturbed value of the optimizer parameters ... ; [0036] system 100 then trains an instance of the target neural network 120 to perform a neural network task associated with the instance of target neural network 120 by updating values of target parameters of the instance of target neural network 120 in accordance with the perturbed values of the optimizer parameters; and [0047]; see also Jai, [0016] disclosing that in response determining that the values of the confidence scores satisfy a threshold value, a higher-precision neural network can be used to further process sensor data to improve object prediction accuracy; and [0118]).
Nixon further discloses the perturbing limitation (see at least Nixon, Fig. 3, showing step 304 of generating perturbed values of the optimizer parameters by applying a perturbation to the current value of the optimizer parameters; [0060] disclosing that the system generates perturbed values of the optimizer parameters by applying a perturbation to the current values of the optimizer parameters (step 304)).
Nixon still further discloses providing the perturbed feature vector limitation (see at least Nixon, Fig. 3, 304, showing step 304 of generating perturbed values of the optimizer parameters by applying a perturbation to the current value of the optimizer parameters; 306, showing step 306 of training an instance of target neural network to perform a neural task associating the instance of target neural network by updating values of parameters of the instance target neural network in accordance with the perturbed values of the optimizer parameters; [0060], [0061]). 
Nixon further discloses the applying the neural network limitation (see at least Nixon, Fig. 3, 306; [0063] disclosing that the system trains an instance of target neural network to perform a target neural network task associated with the instance of target neural network by updating values of parameters of the instance of target neural network in accordance with the perturbed values of the optimizer parameters (step 306); and [0064] further that the system samples a number of steps per truncation, k, for updating the values of target parameters of the target neural network, where k is a positive integer).
Nixon also discloses the comparing the updated hidden context attribute value limitation (see at least Nixon, Fig. 3, showing the step 308 of evaluating a performance of the trained instance of target neural network … to determine one or more performance metrics; [0066] disclosing that he system evaluates a performance of the trained instance of target neural network on the neural network task associated with the instance of target neural network to determine one or more performance metrics for the trained instance of the target neural network on the neural network task (step 308); and [0067]-[0068]).
Nixon also discloses the response to the predicted value limitation (see at least Nixon, Fig. 3, showing step 312 of adjusting the current values of the optimizer parameters of the optimizer neural network based on the gradient estimate of the outer loss function; [0069] disclosing that  at  the end of the current truncation, the system assigns the current target parameters w from one of the two sequences with the target parameter values from the end of the truncation ... (step 312); [0070]; [0016]; [0025]; and  [0029]).
Levinson, Jai, and Nixon are analogous art to claim 1 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Nixon is directed to a method for training an optimizer neural network to determine optimizer parameters that define an update rule for training a target neural network to perform one or more neural network tasks (see at least Nixon, [0005]).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, and (b) iteratively perturbing the feature vector, providing the perturbed feature vector to a rendering engine to generate an updated image, applying a neural network to the updated image to generate an updated hidden context attribute value, and comparing the updated and desired hidden context attribute values, as disclosed in Nixon.  Doing so would provide the benefit of improving the stability of trained values of parameters of the optimizer neural network, leading to faster training times (see at least Nixon, [0008]).
As per claim 2, Levinson discloses the method wherein the specified characteristics include one or more of a type of a traffic entity in the image data, an orientation of a traffic entity in the image data, a position of a traffic entity in the image data, motion of a traffic entity in the image data, and environmental factors in the image data (see at least Levinson, Col. 28, Ln. 7-30, disclosing that classifier 2360 is configured to identify an object and to classify that object by classification type … and by energy/activity).
As per claim 3, Levinson discloses the method wherein the feature vector comprises the target hidden context attribute value (see at least Levinson, Col. 39, Ln. 45-58, disclosing that Dynamic object data modeler 3621 may be configured to receive data … representing characteristics of one or more objects in the environment, such as pedestrians, pets cyclists or other vehicles).
As per claim 5, Levinson discloses the method wherein the hidden context represents a state of mind of a user represented by the traffic entity (see at least Levinson, Col. 44, Ln. 3-11, disclosing that based on the randomized data a simulator may be able to simulate possibly rare behaviors of an object such as a dog randomly leaping up and running into the street after a ball).
As per claim 6, Levinson discloses the method wherein the hidden context represents a task that a user represented by the traffic entity is planning on accomplishing (see at least Levinson, Col. 39, Ln. 45-61, disclosing that dynamic object modeler 3621 may be configured to receive data … the representation of which may visually define the class of an object (e.g. pedestrian, pet or animal, a bicyclist, and automobile etc.) whereby the classified object may be associated with a certain level of dynamism).
As per claim 7, Levinson discloses the method wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by the traffic entity (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 8, Levinson discloses the method wherein the hidden context represents a goal of a user represented by the traffic entity, wherein the user expects to achieve the goal within a threshold time interval (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 9, Levinson discloses the method wherein adjusting motion of the autonomous vehicle comprises: generating signals for controlling the autonomous vehicle based on the motion parameters and the hidden context of each of the traffic entities; and sending the generated signals to controls of the autonomous vehicle (see at least Levinson, Col. 32, Ln. 36, disclosing at step 2910, in Fig. 29, that simulated sensor data are generated based on data for at least one simulated sensor return, and simulated vehicle commands are generated at step 2912 to cause motion (e.g., vectored propulsion by a simulated autonomous vehicle in a synthetic environment)).
As per claim 10, Levinson is directed to a non-transitory computer readable storage medium storing instructions for generating simulation data for testing and development of systems for navigating autonomous vehicles (see at least Levinson, Col. 45, Ln. 34-49, disclosing computer platform 3300 which performs specific operations by processor 3304 executing one or more sequences of one or more instructions stored in memory 3306) and discloses the limitations:
wherein the instructions when executed by a computer processor, cause the computer processor (see at least Levinson, at Col. 45, Ln. 35-40) to perform steps comprising:
generating a feature vector, the feature vector representing characteristics of a traffic entity representing a non-stationary object in traffic in which a vehicle is driving (see at least Levinson, Col. 39, Ln. 39-58, disclosing data modeler 3620 including a dynamic object monitor 3621, configured to receive data representing characteristics of objects in the environment where the data may visually define the class of object relative to a level of dynamism or predicted range of motion represented by a vector of predicted motion);
providing the feature vector to a rendering engine to generate an image including the traffic entity, wherein characteristics of the traffic entity correspond to the feature vector (see at least Levinson, Col. 43, Ln. 54 to Col. 44, Ln. 9, disclosing dynamic object data modeler 3921 configured to receive object data 391 for generating simulated object data 3941; Fig. 39 showing dynamic object data modeler 3921 and simulated object data 3941);
accessing a neural network configured to receive an input image displaying a traffic entity and to generate a value of a hidden context attribute of the traffic entity displayed in the input image (see at least Levinson, Col. 42, Ln. 42-44, disclosing that simulator 3640 may be used for classifier training based on .. computer vision classifiers and deep neural networks; Col. 43, Ln. 54-67, disclosing that in Fig. 39, a dynamic object data modeler 3921 configured to receive object data 3931 for generating simulated object data 3941.  And further than, the dynamic object data modeler 3921 includes object data classifier 3922 (e.g., a Bayesian classifier, among others) configured to identify a classification of a dynamic object, and to identify data representing a set of characteristics ( or predicted behaviors) associated with the classification) ... ,
using the updated image as simulation data for testing of a motion planner, the motion planner configured to adjust motion of an autonomous vehicle according to a value of the hidden context attribute of one or more traffic entities encountered by the autonomous vehicle while driving in traffic (see at least Levinson, Fig. 12, showing the step 1210 of calculating a state of operation; col. 20, Ln. 44-49; Fig. 36, showing Simulator 3640, Physics processor 3650, Simulated Environment 3603, traffic entities 3680, 3682; Fig. 37, showing propulsion unit 3732, brake unit 3720 and steering unit 3734, and Col. 48, Ln. 49-54).
But Levinson does not explicitly disclose the limitations: 
receiving a target value of the hidden context attribute for the traffic entity; 
generating a target image that when provided as input to the neural network, outputs a value of the hidden context attribute that is within a threshold of the target value of the hidden context attribute, the generating comprising, iteratively performing steps of:
perturbing the feature vector;
providing the perturbed feature vector to the rendering engine to generate updated image;
applying the neural network to the updated image to generate an updated value of the hidden context attribute; and
comparing the predicted value of the hidden context attribute with the target value of the hidden context attribute; 
responsive to the predicted value of the hidden context attribute being within the threshold of the target value of the hidden context attribute, using the updated image as the target image; and 
responsive to the predicted value of the hidden context attribute value differing from the target hidden context attribute value by an amount exceeding a threshold value, iteratively performing steps of … .
However, Jai teaches the receiving a target hidden context attribute value … (see at least Jai, Fig. 3A showing 302B output from the high-recall camera neural network; paragraph 0078, disclosing that the height precision object detection neural network may compute a respective object score for each object category in a set of one or more object categories).  
Nixon also teaches receiving a target value limitation (see at least Nixon, [00026] disclosing target parameters of a target loss function by the repeated application of an update rule to the target parameters). 
Nixon further teaches responsive to the generated hidden context attribute value differing … iteratively performing steps (see at least Nixon, [0016], extracted from images, the output generated by the target neural network for a given image may be scores for each of a set of object categories, <interpreted as within a threshold of the target value> with each score representing an estimated likelihood that the image contains an image of an object belonging to the category; [0032]; [0035] disclosing that system 100 then generates perturbed values of the optimizer parameters by applying a perturbation to the current values of the optimizer parameters. In particular, the system 100 generates (i) a positively-perturbed value of the optimizer parameters, ...  and (ii) a negatively perturbed value of the optimizer parameters ... ; [0036] system 100 then trains an instance of the target neural network 120 to perform a neural network task associated with the instance of target neural network 120 by updating values of target parameters of the instance of target neural network 120 in accordance with the perturbed values of the optimizer parameters; and [0047]; see also Jai, [0016] disclosing that in response determining that the values of the confidence scores satisfy a threshold value, a higher-precision neural network can be used to further process sensor data to improve object prediction accuracy; and [0118]).
Nixon further discloses the perturbing limitation (see at least Nixon, Fig. 3, showing step 304 of generating perturbed values of the optimizer parameters by applying a perturbation to the current value of the optimizer parameters; [0060] disclosing that the system generates perturbed values of the optimizer parameters by applying a perturbation to the current values of the optimizer parameters (step 304)).
Nixon still further discloses providing the perturbed feature vector limitation (see at least Nixon, Fig. 3, 304, showing step 304 of generating perturbed values of the optimizer parameters by applying a perturbation to the current value of the optimizer parameters; 306, showing step 306 of training an instance of target neural network to perform a neural task associating the instance of target neural network by updating values of parameters of the instance target neural network in accordance with the perturbed values of the optimizer parameters; [0060], [0061]). 
Nixon further discloses the applying the neural network limitation (see at least Nixon, Fig. 3, 306; [0063] disclosing that the system trains an instance of target neural network to perform a target neural network task associated with the instance of target neural network by updating values of parameters of the instance of target neural network in accordance with the perturbed values of the optimizer parameters (step 306); and [0064] further that the system samples a number of steps per truncation, k, for updating the values of target parameters of the target neural network, where k is a positive integer).
Nixon also discloses the comparing the updated hidden context attribute value limitation (see at least Nixon, Fig. 3, showing the step 308 of evaluating a performance of the trained instance of target neural network … to determine one or more performance metrics; [0066] disclosing that he system evaluates a performance of the trained instance of target neural network on the neural network task associated with the instance of target neural network to determine one or more performance metrics for the trained instance of the target neural network on the neural network task (step 308); and [0067]-[0068]).
Nixon also discloses the response to the predicted value limitation (see at least Nixon, Fig. 3, showing step 312 of adjusting the current values of the optimizer parameters of the optimizer neural network based on the gradient estimate of the outer loss function; [0069] disclosing that  at  the end of the current truncation, the system assigns the current target parameters w from one of the two sequences with the target parameter values from the end of the truncation ... (step 312); [0070]; [0016]; [0025]; and  [0029]).
Levinson, Jai, and Nixon are analogous art to claim 10 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Nixon is directed to a method for training an optimizer neural network to determine optimizer parameters that define an update rule for training a target neural network to perform one or more neural network tasks (see at least Nixon, [0005]).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, and (b) iteratively perturbing the feature vector, providing the perturbed feature vector to a rendering engine to generate an updated image, applying a neural network to the updated image to generate an updated hidden context attribute value, and comparing the updated and desired hidden context attribute values, as disclosed in Nixon.  Doing so would provide the benefit of improving the stability of trained values of parameters of the optimizer neural network, leading to faster training times (see at least Nixon, [0008]).
As per claim 11, Levinson discloses the non-transitory computer readable storage medium wherein the specified characteristics include one or more of a type of a traffic entity in the image data, an orientation of a traffic entity in the image data, a position of a traffic entity in the image data, motion of a traffic entity in the image data, and environmental factors in the image data (see at least Levinson, Col. 28, Ln. 7-30, disclosing that classifier 2360 is configured to identify an object and to classify that object by classification type … and by energy/activity).
As per claim 12, Levinson discloses the non-transitory computer readable storage medium wherein the feature vector comprises the target hidden context attribute value (see at least Levinson, Col. 39, Ln. 45-58, disclosing that Dynamic object data modeler 3621 may be configured to receive data … representing characteristics of one or more objects in the environment, such as pedestrians, pets cyclists or other vehicles).
As per claim 14, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a state of mind of a user represented by the traffic entity (see at least Levinson, Col. 44, Ln. 3-11, disclosing that based on the randomized data a simulator may be able to simulate possibly rare behaviors of an object such as a dog randomly leaping up and running into the street after a ball).
As per claim 15, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a task that a user represented by the traffic entity is planning on accomplishing (see at least Levinson, Col. 39, Ln. 45-61, disclosing that dynamic object modeler 3621 may be configured to receive data … the representation of which may visually define the class of an object (e.g. pedestrian, pet or animal, a bicyclist, and automobile etc.) whereby the classified object may be associated with a certain level of dynamism).
As per claim 16, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by the traffic entity (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 17, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a goal of a user represented by the traffic entity, wherein the user expects to achieve the goal within a threshold time interval (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 18, Levinson discloses the non-transitory computer readable storage medium wherein instructions for adjusting motion of the autonomous vehicle cause the computer processor to perform steps comprising generating signals for controlling the autonomous vehicle based on the motion parameters and the hidden context of each of the traffic entities; and sending the generated signals to controls of the autonomous vehicle (see at least Levinson, Col. 32, Ln. 36, disclosing at step 2910, in Fig. 29, that simulated sensor data are generated based on data for at least one simulated sensor return, and simulated vehicle commands are generated at step 2912 to cause motion (e.g., vectored propulsion by a simulated autonomous vehicle in a synthetic environment)).
As per claim 19, Levinson is directed to [a] computer system for generating simulation data for testing and development of systems for navigating autonomous vehicles (see at least Levinson, at Col. 45, Ln. 34-49, disclosing computer platform 3300 which performs specific operations by processor 3304 executing one or more sequences of one or more instructions stored in memory 3306), and discloses the limitations:
 a computer processor (see at least Levinson, Col. 45, Ln. 34-49, disclosing computer platform 3300); and
a non-transitory computer readable storage medium storing instructions that when executed by the computer processor, cause the computer processor to perform steps comprising (see at least Levinson, Col. 45, Ln. 34-40):
generating a feature vector, the feature vector representing one or more characteristics of a traffic entity representing a non-stationary object in traffic in which a vehicle is driving (see at least Levinson, Col. 39, Ln. 39-58, disclosing data modeler 3620 including a dynamic object monitor 3621, configured to receive data representing characteristics of objects in the environment where the data may visually define the class of object relative to a level of dynamism or predicted range of motion represented by a vector of predicted motion);
providing the feature vector to a rendering engine to generate an image including the traffic entity, wherein characteristics of the traffic entity correspond to the feature vector see at least Levinson, Col. 43, Ln. 54 to Col. 44, Ln. 9, disclosing dynamic object data modeler 3921 configured to receive object data 391 for generating simulated object data 3941; Fig. 39 showing dynamic object data modeler 3921 and simulated object data 3941);
accessing a neural network configured to receive an input image displaying a traffic entity and to generate a value of a hidden context attribute of the traffic entity displayed in the input image (see at least Levinson, Col. 42, Ln. 42-44, disclosing that simulator 3640 may be used for classifier training based on .. computer vision classifiers and deep neural networks; Col. 43, Ln. 54-67, disclosing that in Fig. 39, a dynamic object data modeler 3921 configured to receive object data 3931 for generating simulated object data 3941.  And further than, the dynamic object data modeler 3921 includes object data classifier 3922 (e.g., a Bayesian classifier, among others) configured to identify a classification of a dynamic object, and to identify data representing a set of characteristics ( or predicted behaviors) associated with the classification); ... 
using the updated image data as simulation data for testing of a motion planner, the motion planner configured to adjust motion of an autonomous vehicle according to hidden context of traffic entities encountered by the autonomous vehicle while driving in traffic (see at least Levinson, Fig. 12, showing the step 1210 of calculating a state of operation; col. 20, Ln. 44-49; Fig. 36, showing Simulator 3640, Physics processor 3650, Simulated Environment 3603, traffic entities 3680, 3682; Fig. 37, showing propulsion unit 3732, brake unit 3720 and steering unit 3734, and Col. 48, Ln. 49-54).
But Levinson does not explicitly disclose the limitations: 
receiving a target hidden context attribute value for the traffic entity; and
receiving a target value of the hidden context attribute for the traffic entity; 
generating a target image that when provided as input to the neural network, outputs a value of the hidden context attribute that is within a threshold of the target value of the hidden context attribute, the generating comprising, iteratively performing steps of:
perturbing the feature vector;
providing the perturbed feature vector to the rendering engine to generate updated image;
applying the neural network to the updated image to generate an updated value of the hidden context attribute; and
comparing the predicted value of the hidden context attribute with the target value of the hidden context attribute; 
responsive to the predicted value of the hidden context attribute being within the threshold of the target value of the hidden context attribute, using the updated image as the target image; and 
responsive to the predicted value of the hidden context attribute value differing from the target hidden context attribute value by an amount exceeding a threshold value, iteratively performing steps of … .
However, Jai teaches the receiving a target hidden context attribute value … (see at least Jai, Fig. 3A showing 302B output from the high-recall camera neural network; paragraph 0078, disclosing that the height precision object detection neural network may compute a respective object score for each object category in a set of one or more object categories).  
Nixon also teaches receiving a target value limitation (see at least Nixon, [00026] disclosing target parameters of a target loss function by the repeated application of an update rule to the target parameters). 
Nixon further teaches responsive to the generated hidden context attribute value differing … iteratively performing steps (see at least Nixon, [0016], extracted from images, the output generated by the target neural network for a given image may be scores for each of a set of object categories, <interpreted as within a threshold of the target value> with each score representing an estimated likelihood that the image contains an image of an object belonging to the category; [0032]; [0035] disclosing that system 100 then generates perturbed values of the optimizer parameters by applying a perturbation to the current values of the optimizer parameters. In particular, the system 100 generates (i) a positively-perturbed value of the optimizer parameters, ...  and (ii) a negatively perturbed value of the optimizer parameters ... ; [0036] system 100 then trains an instance of the target neural network 120 to perform a neural network task associated with the instance of target neural network 120 by updating values of target parameters of the instance of target neural network 120 in accordance with the perturbed values of the optimizer parameters; and [0047]; see also Jai, [0016] disclosing that in response determining that the values of the confidence scores satisfy a threshold value, a higher-precision neural network can be used to further process sensor data to improve object prediction accuracy; and [0118]).
Nixon further discloses the perturbing limitation (see at least Nixon, Fig. 3, showing step 304 of generating perturbed values of the optimizer parameters by applying a perturbation to the current value of the optimizer parameters; [0060] disclosing that the system generates perturbed values of the optimizer parameters by applying a perturbation to the current values of the optimizer parameters (step 304)).
Nixon still further discloses providing the perturbed feature vector limitation (see at least Nixon, Fig. 3, 304, showing step 304 of generating perturbed values of the optimizer parameters by applying a perturbation to the current value of the optimizer parameters; 306, showing step 306 of training an instance of target neural network to perform a neural task associating the instance of target neural network by updating values of parameters of the instance target neural network in accordance with the perturbed values of the optimizer parameters; [0060], [0061]). 
Nixon further discloses the applying the neural network limitation (see at least Nixon, Fig. 3, 306; [0063] disclosing that the system trains an instance of target neural network to perform a target neural network task associated with the instance of target neural network by updating values of parameters of the instance of target neural network in accordance with the perturbed values of the optimizer parameters (step 306); and [0064] further that the system samples a number of steps per truncation, k, for updating the values of target parameters of the target neural network, where k is a positive integer).
Nixon also discloses the comparing the updated hidden context attribute value limitation (see at least Nixon, Fig. 3, showing the step 308 of evaluating a performance of the trained instance of target neural network … to determine one or more performance metrics; [0066] disclosing that he system evaluates a performance of the trained instance of target neural network on the neural network task associated with the instance of target neural network to determine one or more performance metrics for the trained instance of the target neural network on the neural network task (step 308); and [0067]-[0068]).
Nixon also discloses the response to the predicted value limitation (see at least Nixon, Fig. 3, showing step 312 of adjusting the current values of the optimizer parameters of the optimizer neural network based on the gradient estimate of the outer loss function; [0069] disclosing that  at  the end of the current truncation, the system assigns the current target parameters w from one of the two sequences with the target parameter values from the end of the truncation ... (step 312); [0070]; [0016]; [0025]; and  [0029]).
Levinson, Jai, and Nixon are analogous art to claim 19 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Nixon is directed to a method for training an optimizer neural network to determine optimizer parameters that define an update rule for training a target neural network to perform one or more neural network tasks (see at least Nixon, [0005]).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, and (b) iteratively perturbing the feature vector, providing the perturbed feature vector to a rendering engine to generate an updated image, applying a neural network to the updated image to generate an updated hidden context attribute value, and comparing the updated and desired hidden context attribute values, as disclosed in Nixon.  Doing so would provide the benefit of improving the stability of trained values of parameters of the optimizer neural network, leading to faster training times (see at least Nixon, [0008]).
As per claim 20, Levinson discloses the computer system wherein the specified characteristics include one or more of a type of a traffic entity in the image data, an orientation of a traffic entity in the image data, a position of a traffic entity in the image data, motion of a traffic entity in the image data, and environmental factors in the image data (see at least Levinson, Col. 28, Ln. 7-30, disclosing that Classifier 2360 is configured to identify an object and to classify that object by classification type … and by energy/activity).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, Jai, and Nixon as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication Number 2019/0332459 to Schie et. al. (hereafter Schie).
As per claim 4, Levinson, Jai and Nixon disclose all of the limitations of claim 1, as discussed above.  But neither Levinson, Jai, nor Nixon disclose the limitation:  
wherein perturbing the feature vector is determined using gradient decent.
However, Schie teaches this limitation (see at least Schie, [0007] and [0057], disclosing with regard to the back propagation mechanism …  that each weight and/or bias in the neural network may be modified according to an average of an error function multiplied by the derivatives; [0068], disclosing the gradient decent).
Levinson, Jai, Nixon and Schie are analogous art to claim 1 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Nixon is directed to a method for training an optimizer neural network to determine optimizer parameters that define an update rule for training a target neural network to perform one or more neural network tasks (see at least Nixon, [0005]).  Schie is directed to a learning algorithm, back propagation method used in an artificial intelligence network (see at least Schie, at Abstract).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, (b) iteratively perturbing the feature vector, providing the perturbed feature vector to a rendering engine to generate an updated image, applying a neural network to the updated image to generate an updated hidden context attribute value, and comparing the updated and desired hidden context attribute values, as disclosed in Nixon, and (c) where perturbing the feature vector is determined using gradient, as disclosed in Schie.  Doing so would provide the benefit of reducing computational resources required to generate accurate object predictions (see at least Jai, paragraph 0016, and see at least Zhao, paragraph 0018), and improve the calculation of derivatives by reducing computation time (see at least Schie, paragraph 0004).
As per claim 13, Levinson, Jai and Nixon disclose all of the limitations of claim 10, as discussed above.  But neither Levinson, Jai, nor Nixon disclose the limitations:  wherein perturbing the feature vector comprises:
determining a derivative of the generated hidden context attribute value with respect to parameters of the feature vector; and
perturbing the parameters of the feature vector based on gradient descent, the perturbing changing the parameters based on the derivate.
However, Schie teaches the determining and perturbing limitations (see at least Schie, paragraphs 0007 and 0057, disclosing with regard to the back propagation mechanism …  that each weight and/or bias in the neural network may be modified according to an average of an error function multiplied by the derivatives; paragraph 0068, disclosing the gradient decent).
Levinson, Jai, Nixon and Schie are analogous art to claim 1 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Nixon is directed to a method for training an optimizer neural network to determine optimizer parameters that define an update rule for training a target neural network to perform one or more neural network tasks (see at least Nixon, [0005]).  Schie is directed to a learning algorithm, back propagation method used in an artificial intelligence network (see at least Schie, at Abstract).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, (b) iteratively perturbing the feature vector, providing the perturbed feature vector to a rendering engine to generate an updated image, applying a neural network to the updated image to generate an updated hidden context attribute value, and comparing the updated and desired hidden context attribute values, as disclosed in Nixon, and (c) where perturbing the feature vector is determined using gradient, as disclosed in Schie.  Doing so would provide the benefit of reducing computational resources required to generate accurate object predictions (see at least Jai, paragraph 0016, and see at least Zhao, paragraph 0018), and improve the calculation of derivatives by reducing time computation time (see at least Schie, paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are U.S. Patent Publication Numbers 2018/0268283, disclosing gradients, perturbation in paragraphs 0031, 0038, and 0118.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666